IN THE UNITED STATES COURT OF APPEALS
                                  FOR THE FIFTH CIRCUIT



                                                No. 00-20517
                                              Summary Calendar



RONALD X. GORDON,

                                                                                        Plaintiff-Appellant,

                                                      versus

JOHN BRADDOCK; ET AL.,

                                                                                                 Defendants,

JOHN BRADDOCK,                                                                          Defendant-Appellee.

                          __________________________________________

                             Appeal from the United States District Court
                                  for the Southern District of Texas
                                       USDC No. H-00-CV-156
                          __________________________________________
                                            May 28, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

        Ronald X. Gordon appeals the district court’s dismissal for lack of subject-matter

jurisdiction of his petition for a writ of mandamus directing United States Attorney John

Braddock to prosecute the officers of Texas First Bank - Texas City (“Texas First Bank”).

Gordon has also filed several motions that are presently pending before this court.

        Under 28 U.S.C. § 1361, a federal district court is vested with “original jurisdiction of any

action in the nature of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” Jurisdiction is conferred only when the

defendant officer, employee, or agency owes a specific duty to the plaintiff that is “clear,


        *
              Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
ministerial, and non-discretionary.” Kirkland Masonry, Inc. v. Comm’r of Internal Revenue, 614
F.2d 532, 534 (5th Cir. 1980) (internal citation omitted).

       The branches of government charged with the investigation of violations of the law and

with enforcement of the law have traditionally been afforded broad discretion in carrying out

those duties. City of Seabrook v. Costle, 659 F.2d 1371, 1374 (5th Cir. Unit A Oct. 1981). Law

enforcement decisions by United States Attorneys on when, where, and how to investigate, and

whether to prosecute, fall within the ambit of their discretionary powers. See Sutton v. United

States, 819 F.2d 1289, 1293 (5th Cir. 1987).

       Gordon has failed to point to any authority supporting his assertion that Braddock is duty-

bound to prosecute Texas First Bank. Accordingly, the district court’s judgment is AFFIRMED

and Gordon’s pending motions are DENIED AS MOOT.




                                                 2